Title: To George Washington from William Augustine Washington, 14 May 1793
From: Washington, William Augustine
To: Washington, George

 

My D: sir
Haywood [Va.] May 14th 1793

Your favor of the 29th Ulto I recd by the last Post—I should be very sorry that your Building should stop for the want of Lime, particularly, as you seem to have relyed on me for procuring it—The person whom I informed you in my last had engaged to deliver a load of shell by the 15th Apl has delivered a load of Lime & at our last Court said he should immediately proceed with a Load of Shells, and continue carrying, untill you were supplyed, a Mr Rust also on Yeocomoco—informed me he had about 3,000 Bushels of live Shells which he would carry up as soon as possible—I had written twice to Colo. Gaskins, but never recd an answer to my letters—The small Pox being in his Family and all thro’ that Neighbourhood, I suppose is the reason that he has not answered my Letter, or engaged Craft to carry Shells—I have now sent the Young Man who Lives with me, below, to see if Rust & Branson are carrying of Shells, and to engage others in the Business—on his return I shall be able to give You better information—and you shall hear from me by the next Post.
You suppose that you had written to me on the practicability of hiring of N⟨e⟩groes Carpenters—you are mistaken my D. sir, there is nothing respecting it in your former Letter to me—I fear it will be dificult at this time to procure them, most that were to hire with us, being engaged in Squaring Timber for the Federal Buildings—But if you will be so kind in your next, as to mention the Number you want, the length of time to be employed, I will make the fullest enquiries and let you know.
Mrs Washington joins me in our best regards to you & Mrs Washington. and beleive me to be my Dr Uncle Your very Affectionate Nephew

Wm Augt. Washington

